DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are pending in this Office action.
Priority
This application is a continuation of U.S. patent application Ser. No. 15/320,073, filed on Jun. 30, 2014, which is a U.S. National Stage Application under 35 U.S.C. .371 of International Application No. PCT/US2014/044820, filed Jun. 30, 2014.
Double Patenting
Claim 21 – 40 of this application is patentably indistinct from claims 1 – 18 of Application No. 15/320,073, now U.S. Patent 10,817,485. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more Lantus information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/076,035
Co-pending Application 15/320,073
U.S. Patent 10,817,485
21. A computer-implemented system for providing at least one data center procedure to a user, comprising: 
   a communication network; 
   a storage device configured to store a plurality of basic unit instructions; 
   at least one processor coupled to the storage device and the communication network; and one or more components executable by the at least one processor and collectively configured to:


   receive an indication of one or more conditions in a data center; 
   identify at least one data center rule corresponding to the one or more conditions; 
   determine a comparison result indicating whether the at least one data center rule is satisfied based on the one or more conditions; 
   assemble a data center procedure from the plurality of basic unit instructions based on the comparison result; 
   provide the data center procedure to the user via a user interface to guide the user in performing the data center procedure; and 
   monitor real-time progress of the user to verify that the data center procedure is performed correctly.













22. The system according to claim 21, wherein to monitor real-time progress of the user, the one or more components are further configured to: receive at least one real-time data value from a sensor in communication with equipment in the data center; identify a threshold value for the at least one real-time data value; and determine a comparison result indicating whether the at least one real-time data value transgresses the threshold value.

23. The system according to claim 22, wherein the one or more components are further configured to: modify at least basic unit instruction of the assembled data center procedure when the at least one real-time data value associated with the equipment transgresses the threshold value; assemble a modified data center procedure including the at least one modified basic unit instruction; and provide the modified data center procedure to the user interface.

24. The system according to claim 21, wherein the one or more components are further configured to generate a real-time model of the data center based on the one or more conditions in the data center and to assemble the data center procedure based on the real-time model of the data center.

25. The system according to claim 21, wherein the one or more conditions in the data center correspond to one or more of time based conditions, risk based conditions, dependency based conditions, real-time sensor value conditions, and historical based conditions.

26. The system according to claim 21, wherein the one or more conditions in the data center correspond to the occurrence of an event.

27. The system according to claim 21, wherein the one or more conditions includes an identity of the user.

28. The system according to claim 21, wherein the one or more conditions include at least one real-time data value associated with equipment in the data center.

29. The system according to claim 28, wherein the one or more components are further configured to: modify at least one basic unit instruction of the plurality of basic unit instructions based on the at least one real-time data value associated with the equipment.

30. The system according to claim 21, wherein the assembled data center procedure includes at least one basic unit instruction of the plurality of basic unit instructions.






31. A non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for providing at least one data center procedure to a user, the sequences of computer-executable instructions including instructions that instruct at least one processor to: 
   store a plurality of basic unit instructions; 


   receive an indication of one or more conditions in a data center; 




   identify at least one data center rule corresponding to the one or more conditions; 
   determine a comparison result indicating whether the at least one data center rule is satisfied based on the one or more conditions; 
   assemble a data center procedure from the plurality of basic unit instructions based on the comparison result; 
   provide the data center procedure to the user via a user interface to guide the user in performing the data center procedure; and 
   monitor real-time progress of the user to verify that the data center procedure is performed correctly.










32. The non-transitory computer readable medium according to claim 31, wherein to monitor real-time progress of the user, the sequences of instructions include instructions that cause the at least one processor to: receive at least one real-time data value from a sensor in communication with equipment in the data center; identify a threshold value for the at least one real-time data value; and determine a comparison result indicating whether the at least one real-time data value transgresses the threshold value.

33. The non-transitory computer readable medium according to claim 32, wherein the sequences of instructions include instructions that cause the at least one processor to: modify at least basic unit instruction of the assembled data center procedure when the at least one real-time data value associated with the equipment transgresses the threshold value; assemble a modified data center procedure including the at least one modified basic unit instruction; and provide the modified data center procedure to the user interface.

34  The non-transitory computer readable medium according to claim 31, wherein the sequences of instructions include instructions that cause the at least one processor to: generate a real-time model of the data center based on the one or more conditions in the data center; and assemble the data center procedure based on the real-time model of the data center.

35. The non-transitory computer readable medium according to claim 31, wherein the one or more conditions in the data center correspond to one or more of time based conditions, risk based conditions, dependency based conditions, real-time sensor value conditions, and historical based conditions.

36. The non-transitory computer readable medium according to claim 31, wherein the one or more conditions in the data center correspond to the occurrence of an event.

37. The non-transitory computer readable medium according to claim 31, wherein the one or more conditions includes an identity of the user.

38. The non-transitory computer readable medium according to claim 31, wherein the one or more conditions include at least one real-time data value associated with equipment in the data center.

39. The non-transitory computer readable medium according to claim 38, wherein the sequences of instructions include instructions that cause the at least one processor to: modify at least one basic unit instruction of the plurality of basic unit instructions based on the at least one real-time data value associated with the equipment.

40. The non-transitory computer readable medium according to claim 31, wherein the assembled data center procedure includes at least one basic unit instruction of the plurality of basic unit instructions.
1. A computer-implemented system for generating and maintaining at least one data center procedure, comprising:
   a communication network; 
   a storage device configured to store a plurality of basic unit instructions, one or more of the basic unit instructions having at least one procedure identifier; 
   at least one processor coupled to the storage device and the communication network; and one or more components executable by the at least one processor and collectively configured to: 
   receive at least one data value associated with a physical property of equipment in a data center indicating a real-time condition of the equipment; 
   select at least one procedure identifier based on the at least one data value; 
   identify a plurality of basic unit instructions associated with the at least one procedure identifier; 
   assemble a data center procedure using the plurality of identified basic unit instructions for a user to follow; 
   provide the plurality of identified basic unit instructions to the user via a user interface to guide the user in performing the data center procedure; 
   receive at least one real-time data value associated with the equipment from at least one of a sensor in communication with the equipment and the user in communication with the user interface; 
   identify a threshold value for the at least one real-time data value associated with the equipment; and 
   determine a comparison result indicating whether the at least one real-time data value associated with the equipment transgresses the threshold value.

2. The system according to claim 1, wherein the at least one data value includes the at least one real-time data value associated with the equipment in the data center.

3. The system according to claim 2, wherein the one or more components are further configured to generate a real-time model of the data center based on the at least one real-time data value associated with the equipment and to assemble the data center procedure based on the real-time model of the data center.

4. The system according to claim 2, wherein the one or more components are further configured to modify at least one set of basic unit instructions stored in the storage device based on the at least one real-time data value associated with the equipment.

5. The system according to claim 2, wherein the one or more components are further configured to: modify at least one set of basic unit instructions of the assembled data center procedure when the at least one real-time data value associated with the equipment transgresses the threshold value; assemble a modified data center procedure from the at least one modified set of basic unit instructions; and provide the modified data center procedure to the user interface.

6. The system according to claim 2, wherein the storage device is further configured to store one or more conditions associated with a procedure identifier, and the one or more components are further configured to: establish a rule for the one or more conditions associated with the procedure identifier; determine that the at least one selected procedure identifier satisfies the rule for each of the one or more conditions; and responsive to the determination that the rule for each of the one or more conditions is satisfied, include at least one set of basic unit instructions in the assembled data center procedure.

7. The system according to claim 6, wherein the one or more conditions are selected from the group consisting of time based conditions, risk based conditions, dependency based conditions, real-time sensor value conditions, and historical based conditions.

8. The system according to claim 6, wherein the one or more components are further configured to: modify at least one set of basic unit instructions of the assembled data center procedure based on at least one of the at least one real-time data value associated with the equipment in the data center and the one or more conditions that satisfy the rule; assemble a modified data center procedure from the at least one modified set of basic unit instructions; and provide the modified data center procedure to the user interface.

9. The system according to claim 1, wherein at least one set of basic unit instructions is a partial procedure for equipment in the data center.

10. A method for generating and maintaining at least one data center procedure using a computer system including a storage device, at least one processor coupled to the storage device, and one or more components executable by the at least one processor, the method comprising: 
   storing, by the computer system, a plurality of basic unit instructions, one or more of the basic unit instructions having at least one procedure identifier; 
   receiving, by the computer system, at least one data value associated with a physical property of equipment in a data center indicating a real-time condition of the equipment through a communication network; 
   selecting, by the computer system, at least one procedure identifier based on the at least one data value; 
   identifying, by the computer system, a plurality of basic unit instructions associated with at least one procedure identifier; 
   assembling, by the computer system, a data center procedure using the plurality of identified basic unit instructions for a user to follow; 
   providing, by the computer system, the plurality of identified basic unit instructions to the user via a user interface to guide the user in performing the data center procedure; 
   receiving at least one real-time data value associated with the equipment from at least one of a sensor in communication with the equipment and the user in communication with the user interface;
   establishing a threshold value for the at least one real-time data value associated with the equipment; and 
   determining a comparison result indicating whether the at least one real-time data value associated with the equipment transgresses the threshold value.

11. The method according to claim 10, wherein the at least one data value includes the at least one real-time data value associated with the equipment in the data center.

12. The method according to claim 11, further comprising generating, by the computer system, a real-time model of the data center based on the at least one real-time data value associated with the equipment, wherein assembling the data center procedure includes assembling a data center procedure based on the real-time model of the data center.

13. The method according to claim 11, further comprising modifying at least one set of basic unit instructions stored by the computer system based on the at least one real-time data value associated with the equipment.

14. The method according to claim 11, further comprising: modifying at least one set of basic unit instructions of the assembled data center procedure when the at least one real-time data value associated with the equipment transgresses the threshold value; assembling a modified data center procedure from the at least one modified set of basic unit instructions; and providing the modified data center procedure to the user interface.

15. The method according to claim 11, wherein the computer system further stores one or more conditions associated with a procedure identifier, and the method further comprises: identifying, by the computer system, a rule for the one or more conditions associated with the procedure identifier; determining, by the computer system, that the at least one selected procedure identifier satisfies the rule for each of the one or more conditions; and responsive to determining that the rule for each of the one or more conditions is satisfied, including at least one set of basic unit instructions in the assembled data center procedure.

16. The method according to claim 15, wherein the one or more conditions are selected from the group consisting of time based conditions, risk based conditions, dependency based conditions, real-time sensor value conditions, and historical based conditions.

17. The method according to claim 15, further comprising: modifying at least one set of basic unit instructions of the assembled data center procedure based on at least one of the at least one real-time data value associated with the equipment in the data center and the one or more conditions that satisfy the rule; assembling a modified data center procedure from the at least one modified set of basic unit instructions; and providing the modified data center procedure to the user interface.

18. The method of claim 10, wherein at least one set of basic unit instructions is a partial procedure for equipment in the data center.












Claims 21 – 40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 18 of co-pending application 15/320,073, now U.S. Patent 10,817,485.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “determine a comparison result indicating whether the at least one data center rule is satisfied based on the one or more conditions; assemble a data center procedure from the plurality of basic unit instructions based on the comparison result; provide the data center procedure to the user via a user interface to guide the user in performing the data center procedure; and monitor real-time progress of the user to verify that the data center procedure is performed correctly.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to enable data centers to maintain detailed descriptions of exactly how certain procedures are performed to reduce human error, back-up power by a certain percentage or target a different server for maintenance to avoid loss of critical data load during daytime hours. The system tracks and supports method-of-procedures (MOPs) that are currently progressed automatically to analyze impact on the data center so as to alleviate or reduce potential failures.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24 – 31 and 34 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US2009/0177707 issued to Venkant Devraj et al. (“Devraj”) and in view of U.S. Patent Application Publication US2011/0099258 issued to Naga Ayachitula (“Ayachitula”).
With respect to claims 21 and 31, Devraj teaches a computer-implemented system and program product for providing at least one data center procedure to a user, comprising: a communication network (Para [0010 and 0042] “a computer-implemented system”, the present invention involve data center administration and more specifically systems and methods for capturing best practices of data center administrators in the form of standard operating procedures”, claimed data center procedure, “…the present invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network.”); 
a storage device configured to store a plurality of basic unit instructions; at least one processor coupled to the storage device and the communication network (Para [0012, 0026], “Rule sets are created and stored in the memory resource (storage device) along with the SOPs” thus, the SOPs will have an associated identifier for selection and retrieval); (Para [0033]) “SOP's are classified and identified”; (Para [0042], “the present invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices (a physical equipment) that are linked through a communications network”);  
one or more components executable by the at least one processor and collectively configured (Para [0042], “the invention can be described in the general context of computer-executable instructions, such as program modules, being executed by a personal computer or server”), to: 
receive an indication of one or more conditions in a data center (Para [0011, 0005]: monitor the state of an asset (operating systems, networks, network management systems, storage systems (physical equipment), storage management systems (physical property of equipment) and software applications of data centers) and to collect information about that state (claimed data value). “The information is then conveyed back to central repository wherein it is stored and/or analyzed to determine the health of the asset”) a data center indicating a real-time condition of the equipment (Para [0024, 0025]: the collection engine is the analysis of the collected database state information so as to ascertain the health of the database and the database's ability to carry out its tasked operations. The collection engine, via the products of the monitoring module and the analysis module, creates an alert when it recognizes that the database fails to meet one or more pre-established criteria. The alert can be thereafter communicated to a DBA via the DBA interface and/or be a trigger by which to initiate an automatic response. An alert issued by the collection engine generates a tasking request automatically to address and heal the underlying cause of the alert. In such a manner the SOP module provides an automatic means by which to identify database problems and fix them based on predetermined rules using predetermined scripts of specific SOPs and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time); 
identify at least one data center rule corresponding to the one or more conditions (Para [0011] monitoring data center asset states and “executing one or more SOPs to correct the deviation in conformance with certain policies associated with that asset's environment.” (Para [0010], “SOPs define procedures (claimed basic unit instructions) to address various data center assets”);
determine a comparison result indicating whether the at least one data center rule is satisfied based on the one or more conditions; assemble a data center procedure from the plurality of basic unit instructions based on the comparison result (Devraj: Para [0011], discloses monitoring data center asset states and executing one or more SOPs to correct the deviation, thus, SOP's are identified and retrieved (claimed assembled) for correcting deviations determined during analysis of data center health states. Para [0010], “the SOPs define procedures (claimed basic unit instructions) to address various data center assets”, Para [0033], the SOP's are classified and identified to resolve problems with a database, thus, the SOP's will include  procedures (claimed basic unit instructions) which will be classified under an SOP for identification and retrieval); 
provide the data center procedure to the user via a user interface center (Devraj: Para [0011], discloses monitoring the health of data center assets (claimed real-time data value), where, as, data center assets include operating systems, networks, network management systems, storage systems, storage management systems (claimed physical equipment) and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time).
Devraj does not explicitly teach to guide the user in performing the data center procedure and monitor real-time progress of the user to verify that the data center procedure is performed correctly.
Ayachitula discloses to guide the user in performing the data center procedure  (Ayachitula discloses in Para [0023], the policy rules (claimed basic unit instructions) may be dynamically modified based on the specific data center being monitored and in abstract, managing data centers. In Para [0011], discloses instructions that are provided to apply the selected policy to manage the data center); and monitor real-time progress of the user to verify that the data center procedure is performed correctly (Ayachitula: Para [0029], “monitoring the data center based upon instrumentation, detectors, sensors, etc”). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Ayachitula to incorporate modifying basic unit instructions based on real-time data value associated with the equipment in the invention of Devraj. 
One would have been motivated to obtain real time data values from equipment to get an updated status for the data center’s continued functionality, as suggested by Ayachitula (Para [0029]).

As to claim 24, generate a real-time model of the data center based on the one or more conditions in the data center and to assemble the data center procedure based on the real-time model of the data center (Para [0024], “…analysis of the collected database state information so as to ascertain the health of the database and the database's ability to carry out its tasked operations. The analysis module employs a plurality of mathematical models” and discloses monitoring the health of a database using a model, Para [0011], if the health state of a data center asset deviates from a defined policy, one or more SOP's are executed and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time).

As to claims 25 and 35, the one or more conditions in the data center correspond to one or more of time based conditions, risk based conditions, dependency based conditions, real-time sensor value conditions, and historical based conditions (Devraj: Para [0037], discloses SOP's may be executed based on a schedule (claimed time based conditions)).

As to claim 26, the one or more conditions in the data center correspond to the occurrence of an event (Devraj: Para [0037], discloses SOP's may be executed based on a schedule (claimed time based  conditions)).


As to claim 27, the one or more conditions includes an identity of the user (Devraj: Para [0011], discloses monitoring the health of data center assets (claimed real-time data value), where, as, data center assets include operating systems, networks, network management systems, storage systems, storage management systems (claimed physical equipment) and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time).

As to claim 28, the one or more conditions include at least one real-time data value associated with equipment in the data center (Devraj: Para [0011], discloses monitoring the health of data center assets (claimed real-time data value), where, as, data center assets include operating systems, networks, network management systems, storage systems, storage management systems (claimed physical equipment) and Para [0029]: the collection of database state information reflective of the execution of a tasked SOP can be conveyed to and displayed by the DBA interface in real-time).
As to claims 29 and 39, modify at least one basic unit instruction of the plurality of basic unit instructions based on the at least one real-time data value associated with the equipment (Ayachitula teaches in Para [0023]: the policy rules (claimed basic unit instructions) may be dynamically modified based on the specific data center being monitored). 
As to claims 30 and 40, the assembled data center procedure includes at least one basic unit instruction of the plurality of basic unit instructions (Devraj: Para [0010], discloses a plurality of SOPs, where the SOPs define procedures (claimed basic unit instructions) to address various data center assets).


Allowable Subject Matter
Claims 22, 23, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record Devraj and Ayachitula do not explicitly teach or fairly suggest in combination of claimed limitations “monitor real-time progress of the user, the one or more components are further configured to: receive at least one real-time data value from a sensor in communication with equipment in the data center; identify a threshold value for the at least one real-time data value; and determine a comparison result indicating whether the at least one real-time data value transgresses the threshold value” as recited in claims 22 and 32 and “modify at least basic unit instruction of the assembled data center procedure when the at least one real-time data value associated with the equipment transgresses the threshold value; assemble a modified data center procedure including the at least one modified basic unit instruction; and provide the modified data center procedure to the user interface” as recited in claims 23 and 33.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162